Citation Nr: 0926697	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-35 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a heart condition, 
to include aortic stenosis secondary to rheumatic fever.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The RO denied entitlement to service connection for PTSD in 
an unappealed February 1995 rating decision.

The Veteran's May 2001 claim to reopen a claim for 
entitlement to service connection for PTSD and a claim for 
service connection for a heart condition was denied in a 
December 2001 rating decision.  The Veteran disagreed and 
timely appealed.

The Veteran and his representative presented evidence and 
testimony at a May 2009 hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

The issue of entitlement to service connection for a heart 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The February 1995 rating decision was not appealed.

2.  Evidence received since the February 1995 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1102 (2008).

2.  Since the February 1995 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD.  He contends 
that while incarcerated during active duty service, he was 
severely beaten by several military guards.  He claims that 
the beating has led to PTSD.  

The Board will address preliminary issues and then address 
the issue on appeal

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

The RO sent the Veteran letters dated November 2003 and 
September 2004 in which the Veteran was informed that he was 
notified of a decision which denied service connection for 
PTSD on March 3, 1995, and that the decision was final.  The 
Veteran was further informed in the September 2004 letter 
that the 1995 claim was "denied because there was no 
evidence of a verifiable stressor."  The Veteran was told 
that in order to reopen his claim, he needed to present new 
and material evidence, and was informed what constituted new 
and material evidence.  

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  Notice was prior to the 
date of the last adjudication of the Veteran's claim in 
August 2006.  Thus, the Veteran had a meaningful opportunity 
to participate in the adjudication of his service connection 
claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was not specifically informed of 
how VA determined a disability rating and an effective date.  
However, such lack of notice is not prejudicial to the 
Veteran because the RO denied his service connection claim 
and thus, the issues of effective date and disability rating 
did not arise.

The Board observes that VA's statutory duty to assist a 
claimant in the development of a previous finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).

The Board observes that the RO has obtained the Veteran's 
service treatment records, records from state facilities 
pertaining to the Veteran's healthcare, private medical 
records and VA medical records.  In addition, the Veteran was 
examined by a VA psychologist in May 2001 regarding his 
mental health condition.

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran and his 
representative presented evidence and testimony at a hearing 
at the RO before the undersigned VLJ.  

The Board will now address the merits of the claim.

Relevant law and regulations

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor. 
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

Finality/new and material evidence

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2008)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in May 2001, the claim will be adjudicated by 
applying the earlier version section 3.156.

According to the earlier version of section 3.156, "[n]ew and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a). Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Id.

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The 'old' evidence

The evidence at the time of the February 1995 rating decision 
included the Veteran's service treatment records, excerpts 
from the Veteran's service personnel folder, and statements 
of the Veteran essentially describing how he was incarcerated 
during service for complaining how he did not receive 
adequate medical treatment of his rheumatic fever symptoms 
and that during his incarceration, he was severely beaten by 
several military guards.  Records also included statements by 
civilian friends who knew the Veteran before and after 
service and who noticed a change in the Veteran after he 
returned home from active duty.

The record contained 1994 diagnoses of PTSD by VA examiners; 
VA treatment records including psychological evaluations in 
April 1980, August 1981 and September 1983; Joliet 
Correctional Custody facility records dated 1976 and 1982; 
and medical records from a civilian hospital dated 1982 that 
pertained to the Veteran's mental health.  Particularly of 
note is a November 1994 assessment by a VA psychologist who 
opined that he had "no doubt whatsoever as to the veracity 
of the [Veteran's] story" regarding the attack and serious 
injuries he contends he suffered while confined in a stockade 
in Germany.

The February 1995 rating decision

The February 1995 rating decision acknowledged that the 
Veteran had been diagnosed with PTSD, read the 26 page letter 
submitted by the Veteran concerning the stressor event and 
the resulting serious injuries of the beating.  The RO noted 
that the Veteran's service treatment records did not 
substantiate any serious injuries that fit those he described 
in his statement.  The RO noted that the Veteran had been 
diagnosed during service with a passive-aggressive 
personality, but was never diagnosed with a nervous disorder, 
PTSD or other mental condition.  The RO finally determined 
that there was no evidence of a verified stressor.

Additionally submitted evidence

The additionally submitted evidence includes more statements 
and testimony from the Veteran essentially describing the 
stressor event he claimed in his original claim.  The Veteran 
also submitted statements from acquaintances who knew him 
before and after service and who state, essentially, that the 
Veteran's endurance was significantly worse after service, 
and that they noticed a change in the Veteran's behavior 
after he came home.  Newly submitted medical records include 
a February 2000 treatment note indicating a history of and 
diagnosis of alcohol and substance abuse; a March 1988 
discharge summary of the Veteran's alcohol rehabilitation; a 
May 2001 psychological assessment resulting in a diagnosis of 
"PTSD by hx [history]; adjustment dis. [disorder] w/anx&dep 
[with anxiety and depression].  

Analysis

As indicated in the Introduction, the RO denied the Veteran's 
claim for service connection for PTSD in a February 1995 
rating decision which was not appealed by the Veteran.  That 
decision is final.  See 38 U.S.C.A. § 7105(b)(2)(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).  The Veteran now 
seeks to reopen his claim for service connection for PTSD.  


As explained above, the Veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2001).  The RO determined that the Veteran had a 
diagnosis of PTSD, but that the stressor event upon which he 
relied was not verified.  Thus, the newly submitted evidence 
must not have been previously submitted in support of his 
claim and must bear "directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." See 38 C.F.R. § 3.156(a), 
supra.

After review of the entire record, the Board finds that the 
newly submitted evidence is cumulative.  The Veteran's newly 
submitted statements and testimony regarding the event are 
cumulative of the statements he made in support of his 
earlier claim and which were considered by the RO in the 
April 1995 rating decision and therefore, they are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The 
statements of friends who related that the Veteran had 
changed upon his return from active duty are also cumulative 
and redundant and relate essentially the same information 
contained in previous statements considered by the RO in the 
April 1995 rating decision.  Thus, they are not new.  
Similarly, the medical records submitted since the April 1995 
rating decision are cumulative of those considered by the RO 
in the April 1995 rating decision; the fact of a PTSD 
diagnosis was established and acknowledged by the RO in the 
April 1995 rating decision.  To the extent that the records 
show alcohol abuse or other maladies, they are not material.

Finally, the newly submitted evidence does not include 
anything that tends to verify that the stressor event relied 
upon by the Veteran in-fact occurred.  The Board notes that 
VA's duty to assist the Veteran does not arise until the 
claim is reopened.  Since his claim has not been reopened, it 
is the duty of the Veteran to obtain new and material 
evidence that tends to substantiate the beatings he claims he 
suffered actually occurred.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits].

In sum, the additional evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156 (2001).  In the absence of 
such evidence, the Veteran's claim may not be reopened.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  The benefits sought on appeal remain denied.


ORDER

New and material evidence not having been received, the 
Veteran's claim of entitlement to service connection for PTSD 
is not reopened.  The benefit sought on appeal remains 
denied.


REMAND

Reasons for remand

The Veteran seeks service connection for a heart condition.  
He has been diagnosed with "rheumatic fever induced aortic 
stenosis, status post aortic valve replacement.  See August 
2001 VA medical examination report.  The Veteran's service 
treatment records include an entry physical which does not 
indicate that the Veteran suffered from rheumatic fever prior 
to service.  However, the Veteran has acknowledged that he 
suffered rheumatic fever when he was about 13-14 years old.  
See service treatment record entry dated March 1970; see also 
August 2001 examination report; and, hearing transcript at 
page 3.  He has stated that he had no symptoms or evidence of 
the disease two-to-three years prior to active duty service.  
See March 1970 service treatment record.  He contends that he 
had symptoms of rheumatic fever during service, specifically 
from about January 1970 onward, and that he did not receive 
proper medical care for those symptoms; i.e., he was not 
diagnosed with rheumatic fever and did not receive penicillin 
as a prophylactic treatment.  See hearing transcript at page 
3.  He contends that his current heart condition manifested 
during service.


The Board notes that in order to establish service connection 
for a claimed disorder, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson supra.  Here, the 
record includes the report of an August 2001 VA examiner who 
reviewed the Veteran's VA claims folder, examined the 
Veteran.  The examiner provided a diagnosis of a current 
disability and also noted that the service treatment records 
showed a "grade 2/6 systolic murmur with a questionable 
diastolic component," and that the Veteran was then 
diagnosed with a heart murmur "most likely secondary to 
rheumatic fever" during service.  It thus appears that the 
record evidence satisfies Hickson elements (1) and (2).

However, the August 2001 VA examiner concluded that there was 
no record evidence "that the Veteran's military experiences 
had any impact on his rheumatic fever induced valvular 
changes and that he had provided false information on 
enlistment papers regarding history of rheumatic fever."  
Based on this bare conclusion, the RO denied the Veteran's 
claim because there was no medical evidence satisfying 
Hickson element (3), a nexus between the claimed in-service 
disease and the current disability. 

Preliminarily, the Board notes that because there is no 
evidence of rheumatic fever or residuals of rheumatic fever 
upon entrance onto active duty, an analysis of the Veteran's 
claim begins with an inquiry into whether the presumption of 
soundness has been rebutted.  "A veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto."  38 U.S.C.A. 
§§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2008).  In 
this case, the only heart related condition noted at the time 
of the Veteran's entry into service was for varicose veins.  
As previously noted, no document of record indicates that the 
Veteran had rheumatic fever or residuals of rheumatic fever 
at the time of enlistment.  Thus, the record appears to 
support a conclusion that the Veteran's health condition is 
presumed to be sound at the time of his entry into active 
duty.

The question then becomes whether the Veteran's statements in 
various sick call visits during the beginning of 1970, 
confirmed again during his May 2009 hearing and in numerous 
subsequent statements throughout the record that he was 
suffering from symptoms of rheumatic fever, and the July 18, 
1970, Medical Officer's diagnosis of "rheumatic heart 
disease, mild N.Y.H.A. [New York Heart Association]" 
classification 1, is evidence of an in-service incurrence of 
a disease.  An related evidentiary question, but quite 
separate question, is whether the Veteran's statements in 
March 1970 that he had rheumatic fever during service and the 
July 1970 Medical Officer's report comprises "clear and 
unmistakable" evidence that the Veteran had rheumatic fever 
as a child, and which, therefore, may rebut the presumption 
of soundness.

The Board observes that the evidence of record is 
insufficient to answer these questions.  Firstly, the 
Veteran's statements do not comprise competent medical 
evidence; there is nothing of record indicating that the 
Veteran has the education, training or experience to make a 
medical diagnosis of his childhood illness, that he had 
rheumatic fever during service, or to form an opinion that 
his current condition is related to a diagnosed condition 
during service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Moreover, the 
Veteran's statements regarding what he was told by his mother 
or his doctor do not comprise sufficient evidence to rebut a 
presumption of soundness.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) [a veteran's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence].  
Thus, the Veteran's statements do not appear to provide clear 
and unmistakable evidence on their own that the Veteran had 
rheumatic fever as a child, or that his current condition is 
related to the diagnosed condition during service.

Second, the August 2001 VA examiner addressed the issue of 
whether the Veteran's service could have aggravated his 
"rheumatic fever induced valvular changes," but it did not 
address whether the Veteran incurred rheumatic fever during 
service.  It also does not directly address what medical 
evidence of record supports a conclusion that the Veteran 
indeed had rheumatic fever as a child.  These issues need to 
be answered by a medical professional before a fair and just 
decision can be made in the Veteran's claim.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"]; see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007) [Once VA 
undertakes the effort to provide a medical examination, it 
must provide an adequate one].

Accordingly, the case is REMANDED for the following action:

1. VBA shall contact the Veteran in 
writing and ask that he identify or 
produce any medical records which pertain 
to his claimed heart condition that have 
been generated since August 2001.  Any 
such records should be sought and if 
obtained, associated with the Veteran's VA 
claims folder.

2.  VBA shall arrange for the Veteran's VA 
claims folder to be reviewed by an 
appropriate medical specialist who should 
provide the following medical opinions:
	(a)  whether it is as likely as not 
that the Veteran had rheumatic fever as a 
child; and,
	(b)  whether it is as likely as not 
that the medical evidence of record 
supports a conclusion that the Veteran had 
rheumatic fever during active duty 
service; and,
    (c)  whether it is as likely as not 
that the Veteran's diagnosed heart murmur 
"most likely secondary to rheumatic 
fever," was related to a childhood 
disease; and,
	(d)  whether it is as likely as not 
that the Veteran's heart murmur diagnosed 
during service was aggravated by the 
Veteran's active duty service.

The examiner shall provide explicit 
rationale for any conclusions reached and 
opinions made.  If the examiner determines 
that a physical examination of the Veteran 
is necessary in order to render the 
requested medical opinions, VBA shall 
arrange for the Veteran to be examined.  
The examiner's written opinion shall be 
associated with the Veteran's VA claims 
folder.

3.  Following completion of the foregoing 
and any other development deemed 
necessary, VBA shall readjudicate the 
Veteran's claim for entitlement to service 
connection for a heart condition to 
include aortic stenosis secondary to 
rheumatic fever.  If the benefit sought on 
appeal remains denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


